   Case 5:21-mj-00015-LLK Document 5 Filed 02/26/21 Page 1 of 1 PageID #: 23




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION


 UNITED STATES OF AMERICA                                                            PLAINTIFF


 VS.                                                     CASE NUMBER 5:21-MJ-00015-LLK

 CLAYTON RAY MULLINS                                                              DEFENDANT

                         NOTICE OF ATTORNEY APPEARANCE

       David Bundrick hereby enters his appearance as attorney of record on behalf of the

Defendant.



       /s/ David Bundrick
       David Bundrick
       222 Walter Jetton Boulevard
       P.O. Box 1837
       Paducah, Kentucky 42002-1837
       (270) 442-9000
       dbundrick@eandklaw.com




                                CERTIFICATE OF SERVICE
        I hereby certify that on February 26, 2020 I electronically filed the foregoing with the
clerk of court by using the ECF system, which will send a notice of electronic filing to counsel of
record.


       /s/ David Bundrick
       David Bundrick
